



EXHIBIT 10.20.2
[agricreditlogo.jpg] AMENDMENT NO. 2 TO THE AMENDED AND RESTATED INVENTORY
SECURITY AGREEMENT
    
This Amendment No. 2 to the Amended and Restated Inventory Security Agreement
(the “Amendment”) is entered into effective as of June 1, 2015 by and between
Titan Machinery, Inc., (“Debtor”) and Agricredit Acceptance LLC (“Secured
Party”) (each a “Party” and collectively the “Parties”).


The Parties entered into the Amended and Restated Inventory Security Agreement
dated October 31, 2013, as amended by Amendment No. 1 to the Amended and
Restated Inventory Security Agreement dated April 1, 2015 (as amended, the
“Agreement”), and now desire to further amend the Agreement to revise financial
covenants and definitions to the Agreement, all as set forth below.


NOW THEREFORE, INTENDING TO BE LEGALLY BOUND, and in consideration of the mutual
covenants and agreements contained herein, the Parties agree as follows:


1.
Integration. Except as amended herein, the terms and conditions of the Agreement
shall remain unchanged and in full force and effect. In the event of a conflict
between the terms of this Amendment and the Agreement, the terms of this
Amendment shall prevail. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Agreement, as amended.



2.
Amendment. The Agreement shall be amended as follows:



2.1    Exhibit C, Financial Covenants, to the Agreement is hereby deleted in its
entirety and replaced with the corresponding Exhibit C attached to this
Amendment.


2.2    Exhibit D, Form of Compliance Certificate, to the Agreement is hereby
deleted in its entirety and replaced with the corresponding Exhibit D attached
to this Amendment.


3.
Miscellaneous. This Amendment may be executed in counterparts, including
facsimile counterparts, each of which will constitute an original, but which
collectively will form one and the same instrument. This Amendment constitutes
the final agreement between the Parties and is the exclusive expression of the
Parties’ agreement on the matters contained herein. All earlier and
contemporaneous negotiations and agreements between the Parties on the matters
contained herein are expressly merged into and superseded by this Amendment. Any
modification or additions to the terms of this Amendment must be in a written
agreement identified as an amendment and executed by both Parties.



IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth above.
[debtorsignature1a01.jpg]


Titan Machinery, Inc.


[securedpartysignaturea01.jpg]


Agricredit Acceptance LLC 
At: 8001 Birchwood Court, Johnston, IA 50131
Debtor


/s/ Ted O. Christianson, Treasurer


/s/ Douglas Kinent, VP
Authorized Signature
Authorized Signature
Ted O. Christianson
9/1/15
Douglas Kinent 9/2/15
Print Name & Title
Date
Print Name & Title
Date


        

--------------------------------------------------------------------------------







EXHIBIT C


Financial Covenants


1.
Consolidated Net Leverage Ratio. As measured at the end of each fiscal quarter
of Debtor, the Debt of Debtor shall not exceed the Consolidated Tangible Net
Worth of Debtor by a ratio of greater than:



Applicable Calendar Quarter(s):
Maximum Debt to Consolidated Tangible Net Worth:
FYE January 31, 2015
3.00 to 1.00
FQE April 30, 2015
3.00 to 1.00
FQE July 31, 2015
2.75 to 1.00
FQE October 31, 2015
2.75 to 1.00
FYE January 31, 2016 and each Fiscal Quarter thereafter
2.50 to 1.00



If the Debt to Consolidated Tangible Net Worth exceeds the applicable ratio set
forth above, this shall constitute an Event of Default.


2.
Minimum Consolidated Fixed Charge Coverage Ratio. As measured at the end of each
fiscal quarter of Debtor on a trailing twelve (12) month basis, the Consolidated
Fixed Coverage Charge Ratio shall exceed:



Applicable Calendar Quarter(s):
Minimum Consolidated Fixed Charge Coverage Ratio:
FQE October 31, 2014 and each Fiscal Quarter thereafter
1.25 to 1.00



If the Minimum Consolidated Fixed Charge Coverage Ratio is less than the
applicable ratio set forth above, this shall constitute an Event of Default.


3.
Acquisitions. Debtor shall not acquire any Capital Securities in a Person, or
acquire all or substantially all of the assets of a Person (including without
limitation assets comprising all or substantially all of an unincorporated
business unit or division of any Person) for consideration in excess of ten
percent (10%) of the Debtor’s Total Assets in any single Acquisition or series
of related Acquisitions and twenty percent (20%) of the Debtor’s Total Assets
for all acquisitions in a fiscal year, except if approved in writing by Secured
Party (any such approved acquisition or acquisitions, being a “Permitted
Acquisition”).



4.
Distributions. Debtor shall not, without the prior written consent of Secured
Party, make any distributions to the shareholders of Debtor; provided, however,
(a) so long as no Event of Default exists prior to or immediately following such
action or otherwise results from such action, Debtor may declare or pay cash
dividends to its shareholders in an amount not to exceed 50% of Debtor’s
Consolidated Net Income for the then trailing four (4) quarters, and (b) in lieu
of issuing stock to participants in the Debtor’s restricted stock plan, pay the
associated tax liability with other stock issued.
















        

--------------------------------------------------------------------------------





EXHIBIT D


Form of Compliance Certificate


TO: Agricredit Acceptance LLC (“Secured Party”), its affiliates, related parties
and participants
 
Pursuant to that certain Amended and Restated Inventory Security Agreement dated
October 31, 2013, as amended, (the “ISA”) by and between Titan Machinery Inc., a
Delaware corporation (the “Debtor”), and Secured Party, the Debtor hereby:
 
A.   Repeats and reaffirms to Secured Party each and all of the representations
and warranties made by Debtor in the ISA; the Amended and Restated Wholesale
Financing Plan, as amended; and the agreements related thereto, and certifies to
the Secured Party that each and all of said warranties and representations are
true and correct as of the date hereof; and
 
B.   Represents, warrants and certifies that the following computations of
financial covenants and tests contained in the ISA and related documents are
true, correct, complete and accurate as follows:


1.
Consolidated Net Leverage Ratio. As measured at the end of each fiscal quarter,
the Debt of Debtor shall not exceed the Consolidated Tangible Net Worth of
Debtor by a ratio of greater than:



Applicable Calendar Quarter(s):
Maximum Debt to Consolidated Tangible Net Worth:
FYE January 31, 2015
3.00 to 1.00
FQE April 30, 2015
3.00 to 1.00
FQE July 31, 2015
2.75 to 1.00
FQE October 31, 2015
2.75 to 1.00
FYE January 31, 2016 and each Fiscal Quarter thereafter
2.50 to 1.00



Consolidated Net Leverage Ratio Calculation:
 
 
(a) Consolidated Total Liabilities, minus
$
 
(b) Cash Equivalents that exceed $30,000,000
$
 
Total
$
 
 
 
 
(c) Consolidated Tangible Net Worth
 
 
 Consolidated Net Leverage Ratio
 (a) minus (b), divided by (c)


=
 



 2. Minimum Consolidated Fixed Charge Coverage Ratio.  As measured at the end of
each fiscal quarter of Debtor on a trailing twelve (12) month basis, the
Consolidated Fixed Coverage Charge Ratio shall exceed:




Applicable Calendar Quarter(s):
Minimum Consolidated Fixed Charge Coverage Ratio:
FYE January 31, 2015 and each Fiscal Quarter thereafter
1.25 to 1.00




        

--------------------------------------------------------------------------------







Debtor’s Minimum Consolidated Fixed Charge Ratio Calculation:
 
 
(a) Consolidated EBITDAR
$
 
(b) all payments in cash for taxes related to income
$
 
(c) Unfinanced Capital Expenditures
$
 
(d) Restricted Payments
$
 
(e) Consolidated Interest Expense
$
 
(f) Rent Expense
$
 
(g) Interest Expense
$
 
(h) debt payments
$
 
(i) cash restructuring charges
$
 
(j) Consolidated Fixed Charge Coverage Ratio
 
 
((a) minus ( b) minus (c) minus ( d)), divided by (e + f + g +h + i)


=
 



C.  Without diminishing or decreasing the importance of any other covenants,
representations and warranties, the following covenants, representations and/or
warranties are true, correct, complete and accurate:


1.
Acquisitions.  Debtor has not acquired any Capital Securities in a Person, or
acquired all or substantially all of the assets of a Person (including without
limitation assets comprising all or substantially all of an unincorporated
business unit or division of any Person) for consideration in excess of ten
percent (10%) of the Debtor’s Total Assets in any single Acquisition or series
of related Acquisitions and twenty percent (20%) of the Debtor’s Total Assets
for all acquisitions in a fiscal year, except if approved in writing by Secured
Party.



2.
Distributions. Debtor has not, unless the action was approved in writing by
Secured Party, made any distributions to the shareholders of Debtor, except that
Debtor may have, (a) so long as no Event of Default existed prior to or
immediately following such action or otherwise resulted from such action,
declared or paid cash dividends to its shareholders in an amount not to exceed
50% of Debtor’s Consolidated Net Income for the then trailing four (4) quarters,
and (b) in lieu of issuing stock to participants in the Debtor’s restricted
stock plan, paid the associated tax liability with other stock issued.



All capitalized terms not defined herein shall have the meaning ascribed to them
in the ISA, as amended.
 
The undersigned confirms the accuracy of all statements made above as of the
date set for the below.


[debtorsignature1a01.jpg]
Titan Machinery, Inc.
Debtor
 
Authorized Signature


                                                               
Print Name & Title
Date




        